Citation Nr: 1454960	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim of service connection for a right knee disability.

In February 2013, the Veteran testified before the undersigned at a Videoconference hearing at the RO.  A hearing transcript has been associated with the claims file.

In March 2014, the issue on appeal was remanded by the Board for further evidentiary development.  Regrettably, as outlined below, another remand is necessary before appellate review may proceed.

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim of service connection for a right knee disability.

Pursuant to the March 2014 Board remand, a VA addendum medical opinion in reference to the Veteran's right knee disability was obtained in June 2014.  The examiner concluded that the Veteran's claimed right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that review of the records showed normal x-rays in 1993 and 1994, seventeen years after his discharge.  Additionally, the examiner noted that Veteran was seen one time for contusion to right knee in April 1976, which resolved.

However, the Board notes that the June 2014 VA examiner relied on an inaccurate factual history when rendering his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Initially, the Board notes that the July 1993, September 1994, and November 1994 x-rays were not normal as stated by the examiner, but showed probably old Osgood-Schlatter's disease, soft tissue swelling, very minimal patellar spurring, and degenerative changes.  Further, the Veteran's service treatment records show additional in-service treatment, as the Veteran also reported trauma to the right leg in February 1975.

Without further clarification, the Board cannot determine whether the Veteran's right knee disability had its onset in-service or otherwise is related to active service.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that, on remand, a VA medical opinion should be obtained in order to determine the etiology of the Veteran's right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1) Obtain a VA medical opinion from an examiner other than the March 2010/June 2014 examiner, to determine the nature and etiology of the Veteran's right knee disability.  A copy of this remand and all relevant medical records should be made available to the examiner.  

The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability, to include osteoarthritis had its onset in service or is related to any in-service disease, event, or injury, to include the in-service treatment for right leg trauma and right knee contusion in February 1975 and April 1976.  While the March 2010/June 2014 VA examiner described the July 1993, September 1994, and November 1994 x-rays as "normal," the Board observes that the x-rays showed probably old Osgood-Schlatter's disease, soft tissue swelling, very minimal patellar spurring, and degenerative changes.  

The examiner should consider the Veteran's service treatment records; VA treatment records; the March 2010 and June 2014 VA examination and addendum opinion reports; the Veteran's lay statements; and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2) Thereafter, the AOJ/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, the AOJ/AMC should readjudicate the Veteran's claim.  The AOJ/AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



